UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 15, 2016 BURLINGTON STORES, INC. (Exact Name of Registrant As Specified In Charter) Delaware 001-36107 80-0895227 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2006 Route 130 North Burlington, New Jersey08016 (Address of Principal Executive Offices, including Zip Code) (609) 387-7800 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers;Compensatory Arrangements of Certain Officers. The board of directors (the "Board") of Burlington Stores, Inc. (the "Company") increased the number of directors serving on the Board from nine to ten and elected Ted English, effective as ofNovember 15, 2016,as a Class I member of the Board (which class will stand for re-election at the 2017 annual meeting of the Company's stockholders) to fill the newly created directorship.The committees of the Board on which Mr. English will serve have not yet been determined.
